Citation Nr: 1626165	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has subsequently transferred to the RO in Chicago, Illinois.  The May 2007 rating decision increased the Veteran's rating to 10 percent for left knee disability, effective May 31, 2006; and denied the Veteran's claim for a TDIU.  The Veteran appealed a higher evaluation and a TDIU.  The Veteran testified before the undersigned at an April 2011 Travel Board hearing.

In October 2011, the Board remanded the issues on appeal for additional development.  

In September 2014, the Board denied the issues on appeal.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a June 2015 Order, vacated the Board's September 2014 decision and remanded the matter to the Board.

In December 2015, the Board remanded this case.


FINDINGS OF FACTS

1.  The Veteran's left knee disability is productive of no more than moderate disability.  

2.  The evidence does not show that the Veteran's left knee disability precludes him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for patellofemoral syndrome of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.71a, Diagnostic Code 5262 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2006 letter prior to the initial adjudication of the increased rating claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Later, in December 2011, the Veteran was provided notice regarding his TDIU claim.  If the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been so notified in this case.  He has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  

The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Although the Veteran indicated that his most recent January 2016 examination was not adequate, the Board finds otherwise, as addressed below.  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was afforded a VA examination in January 2007.  At that time, the Veteran reported having intermittent, burning pain in his left knee upon walking or standing.  During flare-ups, which did not occur at the examination, he experienced increased pain, swelling, and instability in his left knee after more than 20 minutes of prolonged activity requiring walking or standing and was alleviated with pain, medication, and rest.  He used a knee brace, but found it ineffective.  His pain limited his ability to engage in activities of daily of living, such as washing dishes, mowing the lawn, performing yard work, playing basketball, running, or jogging.  He was able to walk one-half mile before his left knee pain began.  Upon objective evaluation of his left knee, the VA examiner performed range of motion of testing, which revealed flexion at 135 degrees with pain at 130 degrees.  No additional limitation on range of motion was found upon repetitive use testing.  The VA examiner made no objective findings of edema, effusion, instability, weakness, redness, or heat.  No ankylosis or inflammatory arthritis was present.  There was also no fatigue, weakness, lack of endurance, or incoordination.  The VA examiner noted tenderness of the superior aspect on the left knee joint and abnormal movement or guarding of movement.  Calluses on the heels of both feet and an unusual shoe wear pattern on the lateral part of the heel of the left shoe were found.  An x-ray of the Veteran's left knee showed an osteosclerotic lesion of the distal metaphysis.  

Subsequent VA treatment records reflect few reports of left knee pain.  They showed that the Veteran continued taking pain medication for his chronic left knee pain and began using a cane for left knee weakness.  See September 2007, January 2009, March 2010, and February 2011 VA treatment records.  

At an April 2011 Board hearing, the Veteran testified that upon prolonged activity, his left knee would give out.  He was unable to report the frequency, but said he sometimes caught himself before falling down.  At physical therapy, he learned how to use his cane to keep the pressure off of his knee.  He said he had used the cane for the past three or four years "for safety."

After testifying at his April 2011 Board hearing that his left knee disability had worsened, the Veteran underwent another VA examination in February 2012.  The Veteran reported that he had left knee pain with any movement.  He said that his flare-ups occurred after walking for five minutes.  He also reported being unable to perform any physical activity during flare-ups.  Upon objective evaluation of the left knee, the VA examiner found that the Veteran's range of motion testing revealed flexion at 140 degrees with painful motion at 100 degrees and extension at zero degrees with no evidence of painful motion.  No additional limitation of range of motion was found upon repetitive use testing.  There was no functional loss or functional impairment of the left knee.  Muscle strength was normal.  Joint stability testing did not reveal instability.  No evidence of recurrent patellar subluxation or dislocation.  The VA examiner found left knee tenderness or pain to palpation.  An x-ray of the left knee showed findings suspicious for bone infarction of the distal left femur.  No degenerative or traumatic arthritis was documented.  

In the JMR, it was noted that the Veteran had undergone the aforementioned two VA examinations in conjunction with his appeal.  On the January 2007 examination, the examiner noted that the Veteran reported swelling and giving way of the left knee during flare-ups which also involved increase in pain to "7-9/10" after walking or standing for more than 20 minutes, and which lasted for three to four hours.  The examiner further noted the Veteran's report of having the "same [range of motion] during flares but more painful and [d]ecrease in function during flares as he can't stay on his feet due to pain."  The Veteran was not experiencing a flare up during the examination.  On the later examination in 2012, he reported flare-ups of "6-7/10" after five minutes of walking, which required him to sit down and prevented him from engaging in any form of physical activity.  The JMR indicated that the flare-up periods including whether they constituted "functional loss" were not adequately addressed with regard to whether the Veteran met the criteria for a higher rating pursuant to any diagnostic code to include under Diagnostic Code 5262.  The JMR noted that the Board should explicitly address whether the 2007 and 2012 VA examinations satisfied the standards set forth by the Court regarding evaluation of flare-ups of joint conditions.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   In order to ensure that this assessment was adequately made, the Board remanded this case for another VA examination.  

Thereafter, VA outpatient records were received.  In April 2014, the Veteran was fitted for a knee brace.  In May 2015, the Veteran stated that he was trying to walk for 20-30 minutes.  He could not jump, run, or do any strenuous activities.  He reported that his pain could increase to 8/10 with walking.  Rest relieved pain.  That month, it was noted that x-rays showed a bone infarct distal femur, chronic changes without interval  change.  The Veteran came to the clinic using cane and wearing a hinged knee brace.  There was atrophy of the left quadriceps.  There was no significant knee varus/valgus.  The Veteran stood with a slight left knee flexion.  His gait was performed with a slow cadence, wide base of support, and favoring the left extremity, slightly.  There was tenderness with pressure all over the knee, but worse over the quadriceps tendon, and over proximal patella.  Crepitus was present on the proximal patella with superior/inferior glide.  The left ankle was grossly normal and the left knee and hip demonstrated 4/5 strength.  Testing revealed resistive knee extension which was mildly painful, knee flexion and extension with overpressure were positive, Lachman test was negative, varus stress test was positive for pain but negative for laxity, valgus stress test was positive for pain but negative for laxity, McMurray test was positive, pone knee flexion test was positive, and hamstrings test 90-90 was positive. (There were normal transfers and functional mobility.  Various exercises were recommended to the Veteran.  The examiner indicated that the Veteran had signs and symptoms of osteoarthritis, tightness of thigh musculature,  and atrophy of quadriceps.  There was no knee laxity.  In December 2015, it was noted that the Veteran was taking Hydrocodone 7.5mg/325 prn, for pain knee and back pain which he took about twice a day and received good pain control.  He wore a brace for his left knee.  Physical therapy was recommended to the Veteran, but there is no record of attendance.

In January 2016, the Veteran was afforded the requested VA examination.  The Veteran reported that the left knee had weakened and he felt as if it would give way in the past 1-2 years with increased burning, aching discomfort 2-3 hours, 4-5 days per week at the inferior aspect of the knee with some popping with movement.  He did not have incidences of pain flares.  The examiner noted that there had not been any evidence noted finding joint instability, laxity, locking, giving way, or effusion.  The Veteran his discomfort as ranging from 6-10/10 with aggravation from weight bearing and physical use activities such as standing stationary for more than 15-20 minutes or walking farther than 1/2 to 1 mile.  He reported relief of the discomfort with rest, positioning, hot shower, heat application and oral medication.  The Veteran stated his left knee condition had been conservatively medically managed by his VA primary physician with Physical Therapy assessment provided 5/2014 with twice weekly therapy physical therapy recommended for 6 weeks although it was noted that he did not attend.  The Veteran was issued a hinged knee brace in April 2014.  The Veteran continued on oral medication for symptom management with good results.  He stated that he did not run, ride bikes, play vigorous sports and he avoided kneeling and squatting.  The Veteran did not report flare-ups.  Range of motion testing revealed full range of motion on extension and flexion.  There was evidence of pain with weight bearing and there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue which was located on the superior aspect of the knee.  There was also crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Strength was 5/5.  There was no ankylosis.  All stability testing was negative.  There were no shin splints.  The Veteran had a meniscus condition.  There was no scarring.  There was no degenerative or traumatic arthritis.  X-rays showed no fracture, dislocation, or effusion.  There was an almost 10 centimeter bone infarct in distal femur.  With regard to employment, the examiner noted that the Veteran stated that he could not work largely due to his back and right shoulder problems, less so due to his left knee problem.  As to work activity, the Veteran was a housing authority manager for 21 years until he stated he was laid off in 2010 due to his back and right shoulder fracture problems.  The Veteran stated he filed for Social Security Administration disability, was denied and was appealing. 

The examiner provided the following assessment.  As to the VA examiner references to flares of knee pain on the 2007 and 2012 examinations, the examiners were describing factors/conditions which aggravated the knee pain.  This was incorrectly referred to as pain flares.  The examiner indicated that the Veteran does not have left knee pain flares.  The examiner found that the Veteran's left knee clinical condition had been chronic and without significant change since at least 1999.  From a review of the service records, the examiner found that the Veteran acutely injured his left knee on 2 occasions and was found to have either ligament or meniscus tear for which he was casted on the first occasion and splinted on the second occasion with periods of convalescent healing.  It was well documented that he had residual left quadriceps atrophy which required aggressive rehab and that he had chronic pain residuals which was documented in his service records and on his separation physical although, by that time, his acute soft tissue injuries had healed; he had no documented joint instability, and he was left with the pain residuals which was diagnosed as patellofemoral pain syndrome. The left knee x-ray studies during military service were normal.  The left knee x-ray studies since military service have continued to be normal for the joint with no evidence of arthritis, although there has been evidence of a stable, chronic bone infarct in the distal femur since at least 1999 which did not appear to be related to the service-connected condition and which had not warranted any treatment or intervention.  There was no medical evidence of joint locking, giving way, effusion or instability in the medical records or on today's clinical examination.  There was no documented condition of non-union or loose motion.  The hinged knee support was provided in response to the Veteran's complaints of pain and weakness and due to his reports of a brace being helpful in the past.  As to employability with regard to the service connected left knee condition, the Veteran would be better suited to less physically demanding types of work activities.  He could perform work involving alternating periods of sitting, standing and walking about with limitations on kneeling and squatting on the left. 

Thereafter, communication was received from the Veteran that he felt that the examiner was unfair and had wrongly documented that he had no knee brace, when the examiner had asked him to remove it.  He basically did not feel that the examination was adequate.  However, the Board has reviewed the examination and finds it was adequate.  While no knee brace was noted, the Board finds that no knee brace was on when examined, so this statement is not inconsistent with that, and the examiner noted that the Veteran had a knee brace due to his pain and weakness.  The Board finds that the evidence does show use of a knee brace and this examination does not negate that fact.  The examination showed the current clinical findings in detail and is sufficient to rate the Veteran.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran does not have x-ray evidence of arthritis or the diseases under Diagnostic Codes 5013 through 5024.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

The Veteran does not have any credible evidence instability of subluxation of the left knee.

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, moderate knee or ankle disability will be assigned a 20 percent disability rating, marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

For the relevant appeal period, the Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5262, effective May 31, 2006.  The Board finds that in considering the totality of the Veteran's left knee disability, his symptoms more nearly approximate moderate knee disability equating to a 20 percent rating.  The Veteran has weakness and atrophy of the left quadriceps with tenderness in that area as well as tightness of thigh musculature.  He has painful motion of the left knee, but is able to move the knee, even considering the DeLuca criteria from zero to 100 degrees.  He also wears a knee brace.  As noted, while instability or subluxation has not been shown, he experiences support from the brace.  The Board finds that the Veteran does not have marked knee disability or worse as his level of functioning is no more than moderately impaired and he does not have non-union or loose motion.  While 38 C.F.R. § 4.59 provides for a compensable (10 percent) rating for pain, the Veteran does not otherwise meet the rating criteria based on limitation of motion under either Diagnostic Code 5260 or 5261 for compensable ratings or worse, so a higher rating based on limited/painful motion is not warranted.  Moreover, an additional rating on that basis would be pyramiding since the Board's assignment of a 20 percent rating under Diagnostic Code 5292 for moderate impairment considers this factor.  

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The Veteran has not undergone such surgery.  

Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  Although the Veteran was noted to have meniscus issues in the past, he does not have current symptoms.  Any pain of the left knee has been compensated under the current rating, as noted above.  A duplicate rating for pain would be pyramiding which is impermissible.  

Finally, the evidence does not reflect that the Veteran is entitled to a compensable evaluation under Diagnostic Code 5263 (genu recurvatum).  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 20 percent rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left knee disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  

The schedular rating criteria specifically include pain and the other DeLuca criteria in conjunction with rating the knee disability.  In addition, with respect to impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, this functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

The Board acknowledges only that the Veteran's left knee disability would be best accommodated by work which involves alternating periods of sitting, standing and walking about with limitations on kneeling and squatting on the left; i.e., with accommodations regarding physical activities.  However, such is not inconsistent with the applicable schedular rating criteria.  The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extraschedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  Moreover, the Board is not remanding the TDIU issue, but has decided in herein, per below.  Therefore, the Board finds that the record does not reflect that the left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran has one service-connected disability for patellofemoral syndrome of the left knee, evaluated as 20 percent disabling.  At a 20 percent evaluation, the Veteran's service-connected disability does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

The only evidence of the Veteran's employment history is the Veteran's own testimony.  At his April 2011 Board hearing, the Veteran testified that he had worked in construction for 31 years; for the past five years, he was unable to work because of his left knee disability.  The Veteran submitted a July 2011 private physical therapist (PPT) evaluation to assess his physical abilities.  No specific testing was noted.  The report did note some findings were based on the Veteran's report regarding disability of the knees and back.  The PPT noted that the Veteran was ambulatory with a SPC (single point cane) and had an antalgic gait on the left lower extremity.  The PPT found that the Veteran tested within the "sedentary" physical demand level.  The Veteran had difficulty with bending, stooping, crouching, and handling material; was unable to kneel or crawl; and presented with decreased trunk mobility and decreased bilateral hip and knee strength.  The use of a SPC for ambulation was also found to hinder his ability to perform some activities of daily living, such as shopping and walking at a normal pace.  The PPT opined that based on the test results, the Veteran was not capable of competitive employment at that time.  

In contrast, the medical evidence shows that the Veteran is capable of at least sedentary work.  Both his January 2007 and February 2012 VA examiners found that his left knee disability did not impact his ability to work.  The February 2012 VA examiner found that no clinical evidence of severe left knee disability that prevented substantially gainful employment.  The VA examiner found that the Veteran should be able to perform any sedentary type of work.  During his Board hearing, the Veteran acknowledged that sedentary work was recommended and that he tried, unsuccessfully, to obtain such work.  He said he had a two-year college degree, but he did not provide any other educational information.  On the most recent 2016 examination, with regard to employment, the examiner noted that the Veteran stated that he could not work largely due to his back and right shoulder problems, less so due to his left knee problem.  As to work activity, the Veteran was a housing authority manager for 21 years until he stated he was laid off in 2010 due to his back and right shoulder fracture problems.  The Veteran stated he filed for Social Security disability, was denied and was appealing.  The examiner opined that the Veteran would be better suited to less physically demanding types of work activities.  He could perform work involving alternating periods of sitting, standing and walking about with limitations on kneeling and squatting on the left. 

The record does not establish unemployability.  The VA examinations reflected that the Veteran is capable of employment.  Further, the evidence, including the Veteran's PPT evaluation, shows that the Veteran is physically capable of maintaining sedentary work.  The PPT essentially ruled out competitive employment at the time by the examiner based on involvement of multiple disabilities of the back, bilateral hips, and knees.  The Veteran must be solely unemployable due to his left knee.  The Veteran on his last examination stated that the primary reasons for his unemployment were due to nonservice-connected disabilities.  

The Board finds that the Veteran's service-connected disability alone does not preclude him from engaging in substantially gainful employment.  A 20 percent rating contemplates some impairment in the ability to perform employment.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board finds that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected left knee disability under that Schedule accurately reflects the Veteran's overall impairment to his earning capacity.  Therefore, a TDIU rating is not warranted.



ORDER

A 20 percent rating for patellofemoral syndrome of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


